                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 WILLIAM DOUGLAS ELI COPE JR.                                                                Plaintiff

 v.                                                             Civil Action No. 3:18-cv-P498-RGJ

 WANDA JOYCE WILSON FECK COPE                                                             Defendant

                                             * * * * *

                          MEMORANDUM OPINION AND ORDER

       Plaintiff William Douglas Eli Cope Jr. filed the instant pro se action.               By prior

Memorandum and Order (DN 5), the Court denied Plaintiff’s application to proceed without

prepayment of fees pursuant to 28 U.S.C. § 1915(g) and directed him to pay the filing fee in full

for the instant action within 30 days from entry of the Order. The Court warned Plaintiff that

failure to pay the filing fee within the time allowed would result in dismissal of the action and his

continued responsibility for payment of the filing fee.

       Well over 30 days have passed, and Plaintiff has not paid the filing fee. Consequently, the

action will be dismissed by separate Order pursuant to Fed. R. Civ. P. 41(b) for failure to comply

with a prior Order of the Court and for failure to prosecute.

       As the Court previously advised Plaintiff, dismissal of this action does not relieve him of

his responsibility to pay the requisite filing fee in this action. In re Alea, 286 F.3d 378, 381 (6th

Cir. 2002); McGore v. Wrigglesworth, 114 F.3d 601, 607 (6th Cir. 1997), overruled on other

grounds by Jones v. Bock, 549 U.S. 199 (2007). The obligation to pay the filing fee attaches when

a prisoner “brings a civil action.” In re Alea, 286 F.3d at 381. “The subsequent dismissal of the

action under § 1915(g) for failure to pay that fee does not negate or nullify the litigant’s continuing

obligation to pay the fee in full.” Id.
        Accordingly, the prior Order (DN 5) obligating Plaintiff to pay the $400.00 filing fee

in this action remains in full effect.

        IT IS THEREFORE ORDERED that the Louisville Metro Department of

Corrections (LMDC) shall collect and forward the $400.00 filing fee from Plaintiff’s inmate

account to the Clerk for full payment of the filing fee. The payment shall be sent to the

following address:

                                       Office of the Clerk
                                   United States District Court
                                  Western District of Kentucky
                                106 Gene Snyder U.S. Courthouse
                                      601 West Broadway
                                   Louisville, KY 40202-2249

        The Clerk of Court is DIRECTED to open an account for the payment of the filing fee.

Date: December 7, 2018




cc:    Plaintiff, pro se
       Financial Section, USDC, WDKY
       LMDC, Attn: Inmate Accounts
A961.011




                                              2
